Case 2:15-cv-02926-DG-SIL Document 152 Filed 04/13/21 Page 1 of 1 PageID #: 8457



                                                                  HUNTON ANDREWS KURTH LLP
                                                                  2200 PENNSYLVANIA AVENUE, N.W.
                                                                  WASHINGTON, DC 20037-1701

                                                                  TEL 202 • 955 • 1500
                                                                  FAX 202 • 778 • 2201

                                                                  BRIAN L. SAUNDERS
                                                                  DIRECT DIAL: 202 • 955 • 1517
                                                                  EMAIL: BSaunders@HuntonAK.com


 April 13, 2021

 BY ECF

 Honorable Steven J. Locke, USMJ
 United States Courthouse
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

 Re: Capricorn Mgmt Sys. v. Gov’t Empl. Ins. Co
     2:15-cv-2926 (DRH)(SIL)

 Dear Magistrate Judge Locke:

     I am pro hac vice counsel to Defendant Government Employees Insurance Co. (“GEICO”) in
 the above-matter. I am leaving Hunton Andrews Kurth LLP on Thursday, April 15, 2021, and
 respectfully move the Court to withdraw as pro hac vice counsel to GEICO. Mr. Saltarelli, Mr.
 Ossola, and Mr. Ricciardi at Hunton Andrews Kurth LLP will continue to represent GEICO in this
 matter.

    Thank you for your consideration.


                                                            Respectfully,




 cc: Counsel of Record (via ECF)




   ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
 LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON
                                         www.HuntonAK.com
